Citation Nr: 1516248	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	John R. Wilson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant, V.G., and J.V.



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The appellant seeks entitlement to VA death benefits as a surviving spouse.  The deceased (J.A.M.) presently has no recognized service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's claim for benefits, finding that she was not a surviving spouse for VA purposes.

In a January 2012 statement of the case (SOC), the RO found that J.A.M. did not have qualifying military service.
 
In September 2012, the appellant and two witnesses testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 18.  In November 2012, the appellant submitted an affidavit and a document from the Social Security Administration (SSA) along with a waiver of Agency of Original Jurisdiction (AOJ) review. 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks VA death benefits as a surviving spouse.  

Certain benefits, including dependency and indemnity compensation (DIC) benefits, death pension, and accrued benefits, may be paid to a "surviving spouse" of a veteran.  38 U.S.C.A. §§ 101(14), 1541, 5121(a) (West 2014); 38 C.F.R. §§ 3.3, 3.5(a)(1), 3.23, 3.1000(a), (d) (2014).  A "surviving spouse" is a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b).

The record contains a copy of a marriage certificate showing that the appellant and J.A.M. were married in October 1991.  Although each had been married previously, both were widows at the time of their marriage.  An affidavit from their son, T.M., states that the appellant and J.A.M. never divorced and continuously lived together in Louisville, Kentucky from the time of their marriage until J.A.M.'s death.  

J.A.M.'s original death certificate shows that he died in September 1997; his status is listed as "divorced."  However, an amended death certificate reflects his status as "married."  

A December 2010 Clerk's Certificate of Divorce Search reflects that there is no record of a divorce decree for the appellant and J.A.M. in Jefferson County, Kentucky.  Also of record is information from SSA dated in September 2012 that shows the appellant receives social security benefits as a disabled dependent of J.A.M.

During the September 2012 hearing, the appellant was asked if she knew why J.A.M.'s original death certificate listed his status as "divorced."  She explained that J.A.M.'s family had handled the funeral arrangements, that she did not have a good relationship with them, and that "probably his sister would have said that."  See Hearing Transcript at 6.  The appellant stated that she had lived in Jefferson County, Kentucky, for her entire life and that she had lived with J.A.M. continuously from their marriage until his death in 1997.  Two witnesses also testified that the appellant and J.A.M. had continuously lived together and were never divorced.  

There is no evidence of record suggesting that the appellant has remarried or, since the death of the Veteran, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Thus, the only question is whether they were actually divorced.  Other than the original death certificate, there is no evidence of record that the appellant and J.A.M. were ever divorced or had their marriage annulled.  The appellant has indicated that the "divorced" status on the death certificate is a mistake.  The Board finds her testimony to be credible.  Moreover, a certified copy of the amended death certificate shows that J.A.M. was married at the time of his death.  A search of public records where J.A.M. apparently resided found no divorce degree.  SSA documentation shows that the appellant receives social security benefits as J.A.M.'s disabled dependent.  With the favorable resolution of doubt, the Board finds that the appellant is J.A.M.'s surviving spouse.

However, the appellant's deceased husband must be recognized as a "veteran" for the purpose of establishing basic eligibility for VA death benefits.  

VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of the Department of Veterans Affairs, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides, in pertinent part, that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department."

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of a "veteran."  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

The appellant has been unable to supply J.A.M.'s discharge papers, or to provide identifying information such as his service number or precise dates of service.  Instead, she has submitted a page from www.ancestry.com that contains service information-to include rank, unit, and state served-for a J.A.M.  The Board notes that the source of this information is the U.S. Civil War Soldier Records and Profiles.  Thus, it appears that the person identified on this document served with a civil war unit.  It is therefore unlikely that the information contained in this printout pertains to the appellant's deceased husband.
The appellant has also submitted a certificate honoring the memory of J.A.M. for his service and signed by President Barack Obama.

The RO requested verification of J.A.M.'s service from the National Personnel Records Center (NPRC); the Military Records and Research Branch (MRRB) in Frankfort, Kentucky; and the Tennessee Adjutant General.  The MRRB and the Tennessee Adjutant General provided negative responses in July 2011.  

In an August 2011 response, the NPRC indicated that verification of J.A.M.'s service is impossible without his service number, and suggested looking at "PIES help regarding branch of service rules."  Based upon this response, it appears that all avenues of inquiry may not have been exhausted yet.

Governing regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as in a case in which the records custodian advises that the requested records do not exist or the custodian does not have them.  38 C.F.R. 
§ 3.159(c).  In this case, NPRC has not certified that the records do not exist or that that organization does not have them.  Rather, they have certified that there is inadequate information with which to locate the records.

Moreover, the appellant has stated that she has a letter from NPRC stating that J.A.M.'s service records were destroyed by fire at the NPRC in 1973.  This letter is not of record and should be obtained on remand.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Contact the appellant and ask her to provide the letter referenced during the September 2012 hearing, which allegedly indicates that J.A.M.'s service records are fire-related.

2. Then, contact the NPRC or any other appropriate service organization, to include the Kentucky State Adjutant General, and request service records for J.A.M.  The RO must provide a copy of the presidential certificate as described herein, as well as any additional service information obtained in response to request #1.  If this search for records is unsuccessful, or the NPRC certifies that such a search is not possible, then the RO should prepare a memorandum for the file to facilitate appellate review.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

